Appeal from D. C. N. D. Ohio. [Probable jurisdiction noted, 415 U. S. 974.] Brief for appellants does not comply with this Court’s Rules 39 and 40 with respect to conciseness, statement of questions without unnecessary detail, and printing of appendices thereto. Accordingly, as provided in paragraph 5 of Rule 40, brief of appellants is hereby stricken. Counsel for appellants may file a brief complying with the Rules within 20 days of the date of this order. Oral argument will be allowed only by counsel who have filed briefs that conform to the Rules.
Mr. Justice Douglas dissents.